Mason, J.,
dissented.
Upon the appeal by the bank, as against Freeland and Hall, and Welsh, the same judge delivered the following opinion of the court, Mason, J., dissenting also in this case:
The same question which, at this term, was decided in the case between these appellants and Benjamin M. Heighe, is here presented; and the circumstances, in principle, being the same, we must affirm the order on which this appeal was taken, with costs to the appellees. A decree to that effect will be signed.

Order affirmed, with costs to appellees.